ORDER
PER CURIAM.
The Director of Revenue appeals from the circuit court judgment reinstating the driving privileges of Mason Bell after they were suspended pursuant to section 302.505 RSMo Supp.2001. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error. No jurisprudential purpose would be served by a written opinion. The parties, however, have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed. Rule 84.16(b).1

. Director’s Motion to Strike the appendix of Mr. Bell's brief is denied.